Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 – Written Description
Applicant argues that all of the viruses claimed share structural similarities, including the capsid, as defined by Picornaviruses. Applicant states that the VLP Picornavirus equivalent must meet the following criteria: A) non-enveloped icosahedral capsid; B) capsid assembled from 60 protomers; C) protomers assembled from VP4, VP2, VP3, and VP1; and D) these structural proteins are derived from the P1 polypeptide.  Applicant asserts that the skilled artisan is aware of the shared structure and identifying characteristics of viruses in the Picornavirus family. Applicant argues that the invention is sufficiently described and that protein extraction is not a complex or an unpredictable technology. Applicant asserts that the instant claims are drawn to a method of extracting viral proteins in the absence of EDTA, not the production of VLPs.
Applicant’s arguments have been fully considered, but are found unpersuasive. Instant claim 1 is drawn to:
A method of producing purified VLPs…by…contacting cells containing VLPs…
According to the instant disclosure, VLPs contained within the cells are produced in cells by transfection with a plasmid expressing the requisite proteins for VLP assembly, see instant Figures 1A and 1B and the corresponding descriptions in paragraphs [0017 and 0018]. Also see instant paragraph [0057], discussing FMDV plasmid transfection of mammalian cell cultures to produce VLPs. Extraction of VLPs contained within the cells cannot occur prior to VLP production within cells.
	The instant disclosure only describes cells containing FMDV VLPs, see paragraphs [0003, 0008, 0054, 0058, and 0062], that are subsequently extracted by the instant method steps. There is no disclosure for cells containing VLPs derived from Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus, as required in lines 1-5 of instant claim 1. While all of these viruses are Picornaviruses and share similarities A-D listed by applicant, these common features do not contribute to the distinguishing or identifying characteristics of Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus VLPs in cells, as instantly required, as evidenced by the instant application and  current state of the art teachings that the recited VLPs have not been produced in cells for subsequent extraction. FMDV VLP production in cells does not predict success for producing Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus VLPs.      
	In the paragraph bridging pages 7-8, Liu et al. (Frontiers in Veterinary Science.
September 2020; 7: Article 567792) suggests that Swine Vesicular Disease Virus (SVA) VLPs
could be developed.
	Regarding Senecavirus VLPs, Mu et al. (Vaccines. September 2020; 8: 532) describe
assembly of Senecavirus VLPs using SUMO fusion protein expression in eukaryotic cells prior
to de-ubiquitination, see the last paragraph on page 2 and the first paragraph on page 7, distinct from the instant transfection method for producing FMDV VLPs in cells.
	In the last paragraph on page 1145, Barman et al. (International Journal of Peptide
Research and Therapeutics. 2020; 26: 1137-1146), propose components for a Teschovirus VLP.
	In section 5.3 on page 8, Lemon et al. (Vaccines. 2021; 9: 1403) explicitly state that
there is no literature discussing Bovine Rhinitis Virus (BRV) VLPs.
	In Table 1, Crisci et al. (Inmunologia. 2013; 32 (3): 102-116) indicate that an equine
rhinitis VLP has been produced, but not shown to protect the natural host target, as evidenced by
the absence of the + symbol next to “Animal”, see the footnote at the bottom of the Table. Instant claims 8, 14, and 15 encompass inducing an immune response with a vaccine comprising extracted equine rhinitis VLPs to provide protection against challenge. 
	Given that the specification has only described FMDV VLPs, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 112 – Scope of Enablement
	Applicant’s characterization regarding the general teachings of Dai et al. and Le et al. are persuasive.  	
	Applicant states that the lysis buffer in the claimed method is designed to extract VLPs from the cytoplasm of transfected cells. Applicant assumes that the protein will be expressed from a vector, VLPs are assembled from the expressed protein, and one skilled in the art can assume that any expression vector will express a protein. Applicant argues that the skilled artisan would assume picornavirus VLP assembly in the cytoplasm. Applicant emphasizes that the invention does not address production of VLPs, but the extraction of the produced VLPs. 
Applicant’s arguments have been fully considered, but are found unpersuasive. Instant claim 1 is drawn to:
A method of producing purified VLPs…by…contacting cells containing VLPs…
According to the instant disclosure, VLPs contained within the cells are produced in cells by transfection with a plasmid expressing the requisite proteins for VLP assembly, see instant Figures 1A and 1B and the corresponding descriptions in paragraphs [0017 and 0018]. Also see instant paragraph [0057], discussing FMDV plasmid transfection of mammalian cell cultures to produce VLPs. Extraction of VLPs contained within the cells cannot occur prior to VLP production within cells.
	The instant disclosure only describes cells containing FMDV VLPs, see paragraphs [0003, 0008, 0054, 0058, and 0062], that are subsequently extracted by the instant method steps. There is no disclosure for cells containing VLPs derived from Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus, as required in lines 1-5 of instant claim 1. While all of these viruses are Picornaviruses and share similarities A-D listed by applicant, these common features do not contribute to the distinguishing or identifying characteristics of Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus VLPs in cells, as instantly required, as evidenced by the instant application and  current state of the art teachings that the recited VLPs have not been produced in cells for subsequent extraction. 
	In the paragraph bridging pages 7-8, Liu et al. (Frontiers in Veterinary Science.
September 2020; 7: Article 567792) suggests that Swine Vesicular Disease Virus (SVA) VLPs
could be developed.
	Regarding Senecavirus VLPs, Mu et al. (Vaccines. September 2020; 8: 532) describe
assembly of Senecavirus VLPs using SUMO fusion protein expression in eukaryotic cells prior
to de-ubiquitination, see the last paragraph on page 2 and the first paragraph on page 7, distinct from the transfection method for producing FMDV VLPs in cells.
	In the last paragraph on page 1145, Barman et al. (International Journal of Peptide
Research and Therapeutics. 2020; 26: 1137-1146), propose components for a Teschovirus VLP.
	In section 5.3 on page 8, Lemon et al. (Vaccines. 2021; 9: 1403) explicitly state that
there is no literature discussing Bovine Rhinitis Virus (BRV) VLPs.
	In Table 1, Crisci et al. (Inmunologia. 2013; 32 (3): 102-116) indicate that an equine
rhinitis VLP has been produced, but not shown to protect the natural host target, as evidenced by
the absence of the + symbol next to “Animal”, see the footnote at the bottom of the Table. Instant claims 8, 14, and 15 encompass inducing an immune response with a vaccine comprising extracted equine rhinitis VLPs to provide protection against challenge.
	The instant disclosure does not satisfy the gaps between the instant claim scope and the
state of the art teachings. For these reasons it is maintained that an undue quantity of experimentation would be required of the skilled artisan to produce a broad genus of purified VLPs or VLPs derived from Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus and provide protection against infection and/or diseases caused by Swine Vesicular Disease Virus, Senecavirus A, Porcine Teschovirus, Bovine rhinitis A virus, Bovine rhinitis B virus, or Equine rhinitis A virus, upon administration of a composition or vaccine comprising purified VLPs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648